                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     STEVEN WAYNE BONILLA,                         Case No. 21-cv-03589-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     STATE OF CALIFORNIA, et al.,
                                                                                       Dkt. No. 7
                                  11
                                                       Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Steven Wayne Bonilla, a California prisoner on death row, has filed a pro
                                  14   se petition for a writ of habeas corpus. However, he has a pending habeas petition in
                                  15   which he challenges the same state court judgment he challenges here. See Bonilla v.
                                  16   Ayers, No. C 08-0471 YGR. He is represented by counsel in that case. He must bring all
                                  17   of his claims, motions and other requests through counsel in that case, not in a new petition
                                  18   filed in a new case. Accordingly, the instant habeas action is DISMISSED.
                                  19          The application for leave to proceed in forma pauperis is GRANTED. (Dkt. No. 7.)
                                  20          The Clerk shall terminate all pending motions, enter judgment in favor of
                                  21   respondent, and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 21, 2021
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
